38 Pa. Commonwealth Ct. 473 (1978)
William Dreher, Petitioner
v.
Commonwealth of Pennsylvania, Workmen's Compensation Appeal Board, Respondent.
No. 1913 C.D. 1976.
Commonwealth Court of Pennsylvania.
Argued September 25, 1978.
November 15, 1978.
Argued September 25, 1978, before Judges ROGERS, BLATT and CRAIG, sitting as a panel of three.
*474 Walter Walkenhorst, for appellant.
John C. Wright, Jr., with him Medford J. Brown, III, Alison Douglas Knox, and Montgomery, McCracken, Walker & Rhoads, and James N. Diefenderfer, for appellees.
OPINION BY JUDGE BLATT, November 15, 1978:
William Dreher (claimant) appeals from an order of the Workmen's Compensation Appeal Board (Board), which affirmed a referee's decision dismissing his petition for total disability benefits. He raises two issues: (1) whether or not the referee's findings are supported by substantial evidence; and (2) whether or not the employer met its burden of proof on the issue of availability of work.
An examination of the record convinces us that the referee's findings are supported by substantial evidence. As to whether or not the employer must meet its burden by showing the existence of specific job openings, rather than by showing the general availability of positions suited for the claimant, we note that a witness, qualified here as a rehabilitation psychologist and vocational rehabilitation specialist, testified that suitable jobs for the claimant existed in the local job market and specified a number of these positions as well as some of the companies willing to hire disabled persons. We believe that this testimony was sufficient. We do not believe that the employer was required under Barrett v. Otis Elevator Co., 431 Pa. 446, 246 A.2d 668 (1968), to show the existence of specific job openings.

ORDER
AND NOW, this 15th day of November, 1978, the order of the Workmen's Compensation Appeal Board in the above-captioned matter is hereby affirmed.